Citation Nr: 0712047	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-34 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
post-operative residuals of a ventral hernia.

2.  Entitlement to a separate compensable rating for ventral 
hernia surgical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1991 to 
July 1991 and from March 2003 to March 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that, in pertinent part, denied an 
increased (compensable) rating for post-operative residuals 
of a ventral hernia.  


FINDINGS OF FACT

1.  The veteran's post-operative residuals of a ventral 
hernia includes the recurrence of an epigastric hernia 
requiring additional surgery, continued epigastric pain, and 
an unresolved 1 to 3 centimeter "lump" that is partially 
mobile; these symptoms more nearly approximate a compensable 
rating. 

2.  The veteran has a ventral hernia surgical scar located in 
his epigastric area which is tender underneath and is 10 
centimeters in length.  It is not deep and does not cover an 
area of 12 square inches or greater or cause limitation of 
motion. 


CONCLUSION OF LAW

1.  The criteria for a 20 percent rating, but no higher, for 
post-operative residuals of a ventral hernia have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.21, 4.114, 
Diagnostic Code 7339 (2006).  

2.  The criteria for the assignment of a separate 10 percent 
rating for a ventral hernia surgical scar are met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.118 including Diagnostic Code 7804 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, in a March 2004 pre-
rating notice letter and an August 2004 post-rating notice 
letter, the RO informed the veteran of VA's general 
responsibilities to notify and assist the veteran in his 
claim.  In the March 2004 letter, the RO requested that the 
veteran send in any medical records he had and provided him 
with examples of the type of medical information to send.  He 
was notified that a VA medical facility would be contacting 
him to schedule a VA examination.  The March 2004 notice 
letter also specified that that the RO would make reasonable 
efforts to obtain any private medical records to support his 
claim and that the RO would also obtain any pertinent VA 
records if the veteran identified the date(s) and place(s) of 
treatment. These letters satisfied the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the March 2004 and August 2004 letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies and requested that the veteran 
identify and provide the necessary releases for any medical 
providers from whom he wanted the RO obtain and consider 
evidence.  The August 2004 letter notified the veteran what 
was needed to substantiate his claim for an increased rating 
for his service-connected disabilities and invited the 
veteran to advise the RO about any other evidence or 
information that would support his claim and to submit any 
evidence in his possession.  In the August 2004 letter, the 
RO identified the acquired evidence that had been added to 
the record.  After each letter, the veteran and his 
representative were afforded opportunities to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and he has been afforded ample opportunity 
to submit such information and evidence.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the June 2004 rating action on appeal.  The 
Board recognizes that the veteran was not provided with the 
notice of how to substantiate his claim for an increased 
rating for a ventral hernia until after the June 2004 rating 
decision.  However, the Board finds that, with respect to 
this matter, any delay in issuing section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this 
regard, as indicated above, in the August 2004 notice letter, 
the RO provided the veteran with the required notice as to 
how to substantiate his claim for an increased rating.  
Thereafter, the rating decision and August 2004 notice letter 
notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to the claim.  After the notice 
letters and rating decision, the veteran was afforded an 
opportunity to respond before .  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The veteran, both prior and 
subsequent to the rating decision on appeal, has submitted 
statements in support of his claim indicating his familiarity 
with the requirements for the benefits sought on appeal. 
Furthermore, neither the veteran nor his representative has 
made any showing or allegation that the content of the timing 
of the VCAA notice resulted in any prejudice to the veteran.  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

VA notice must include information regarding the effective 
date that may be assigned in the event that a higher rating 
is assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  While the RO has not explicitly provided such 
notice in this case, the RO will have an opportunity to cure 
this defect prior to implementing the Board's grant of 
increased ratings.
 
With respect to VA's duty to assist the veteran, the Board 
finds that all necessary development on the claim has been 
accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim; as a result of 
these efforts, service medical records, private medical 
records, and VA medical records have been associated with the 
record.  In April 2004, the veteran was afforded a VA 
examination in connection with his claim, the report of which 
is of record.  He and his representative have submitted 
statements in support of his claim.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, that has not been obtained.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
claim on appeal.
 
II.  Analysis

The veteran contends that his service-connected postoperative 
residuals of a ventral  hernia warrants a 20 percent rating 
due to recurrence, pain, and additional surgery and that a 
separate 10 percent rating for his post operative ventral 
hernia scar is warranted because it is tender and measures 10 
centimeters in his abdominal area. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  However, pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 [application of rating schedule]. 

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Historically, in an April 1992 rating decision, the RO 
granted service connection and assigned a noncompensable 
rating for postoperative residuals ventral hernia, pursuant 
to Diagnostic Code 7805-7339.   It appears that the RO 
combined the rating for ventral hernia scar, and the 
postoperative residuals of a ventral hernia into one 
disability and rated that disability based on the predominant 
symptom of the hernia repair residuals pursuant to Diagnostic 
Code 7339.  In the alternative, the hyphenated diagnostic 
code could also indicate that a postoperative scar, was rated 
on limitation of function of the affected part, under 
Diagnostic Code 7805 as the service-connected disorder, and 
postoperative ventral hernia under Diagnostic Code 7339 as 
the residual condition.  Since the RO provided the veteran 
with all applicable rating criteria in the August 2004 
statement of the case, there is no prejudice to the veteran 
with the Board proceeding with consideration of this matter 
at this time. 

Under Diagnostic Code 7339, ventral hernia, postoperative, a 
noncompensable evaluation is warranted for  postoperative 
wounds which are healed, cause no disability, and do not 
require a supporting belt.  A 20 percent evaluation is 
warranted for a small hernia which is not well supported by a 
supporting belt under ordinary conditions, or when there are 
healed ventral hernias or post-operative wounds with 
weakening of abdominal wall and indication for a supporting 
belt.  A 40 percent evaluation is warranted when  there is a 
large hernia that is not well supported under ordinary 
conditions.  38 C.F.R. §  4.118, Diagnostic Code 7339 (2006).  

Having carefully considered the veteran's contentions, in 
light of the evidence of record and the above criteria, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that a 20 percent, but no higher rating, is 
warranted for the veteran's post-operative residuals of a 
ventral hernia.  

Service medical records reflect that the veteran first 
underwent a ventral hernia repair in 1992 with no residual 
disability.  In May 2003 the veteran was seen with complaints 
of a lump in his abdomen and feelings that he was getting 
indigestion. On examination, he was found to have a one by 
two centimeter defect and was assessed with a ventral hernia.  
A May 2003 general surgery consultation record reflects that 
this would need to be repaired in the future. A December 2003 
line of duty determination record, DA Form 2173, reflects 
that while the veteran was deployed to Iraq he aggravated a 
hernia on his abdomen due to lifting heavy military 
equipment.  In January 2004, the veteran was admitted to the 
hospital and underwent a laproscopic epigastric hernia 
repair.  His diagnosis was incisional hernia with a three 
millimeter fascial defect, easily reducible.  He was placed 
on an initial one month profile that limited him from any 
activity that would increase intra-abdominal pressure.  The 
profile was extended to March 2004, allowing for the veteran 
to walk at his own pace and distance after two weeks.  

A March 2004 VA outpatient record reveals that the veteran 
complained of abdominal pain.  He stated he was treated with 
pain medication after the surgery, but it made him drowsy, so 
he stopped.  He had generalized pain after the hernia surgery 
from six weeks earlier that had improved, but he still had 
residual sharp pains with movement such as bending over to 
put his shoes on.  If he lifts something, he feels pain in 
the right side which tapers off in a few minutes.  The pain 
is 10/10.  He is having night sweats, but no fevers, no 
appetite loss, and no fatigue.  On examination, his pain was 
0/10, his abdomen was obese, with a well healed incision line 
mid-abdomen with peri incision bulging, non tender, bowel 
sounds active, and no masses.  The impression was persistent 
postoperative positional pain/neuralgia and new onset of 
night sweats.  

An April 2004 VA examination report reflects that the 
examiner reviewed the veteran's past history of ventral 
hernia repair in 1992 without incident until a year ago when 
he started developing abdominal pain and swelling.  The 
veteran developed signs of indigestion and felt a small lump 
in his stomach.  He then had laparoscopic epigastric hernia 
repair in January 2004. He has no nausea, no vomiting, no 
dysphagia, no history of diarrhea or constipation and no 
history of hematemesis or melena. The veteran complained of 
mild epigastric pain and a slightly tender lump in the 
epigastric area that has become bigger since surgery.  

Examination of the abdomen revealed soft, minimal tenderness 
in the epigastric area under the first ventral hernia scar 
from the original surgery in 1992.  The scar from the 
original surgery measured about 10 centimeters in the 
epigastric area. The examiner also noted that under this scar 
there was a one to three centimeter lump that was slightly 
tender and partially mobile.  In addition, there are about 
seven tiny scars from the laparoscopic surgery from two 
months ago, throughout the abdomen, around the scar from the 
original surgery. These seven tiny scars are all well healed.  
The veteran had normal bowel sounds, no organomegaly, and no 
other lumps.  The diagnosis was incisional epigastric hernia 
repair through laparoscopic procedure in January 2004.  At 
present, minimal symptoms.  As to functional limitations, the 
examiner stated that the veteran was limited in terms of 
carrying heavy weights and limited bending and stooping.

An April 2004 VA outpatient record reflects the veteran's 
continued complaints of sharp pain, jolt, under the ribs on 
the right.  He continues to have same pain if he coughs or 
sneeze, but then it goes away.  He still continues to have 
night sweats.  The assessment was positional right upper 
quadrant discomfort since surgery.   

The Board finds that the current noncompensable rating is 
inadequate to compensate the veteran for the present degree 
of disability of the postoperative ventral hernia, to include 
the complaints of epigastric pain, reoccurrence and 
additional surgical repair, the continued presence of what 
has been deemed a "lump" of one to three centimeters in 
size, and being limited as to carrying heavy weights, 
bending, and stooping.  The Board finds based on the above 
manifestations that the veteran's disability picture more 
nearly approximates the criteria required for the higher 
rating of 20 percent.  38 C.F.R. § 4.7.   

The current medical evidence approximates findings consistent 
with no more than a 20 percent disability evaluation for the 
ventral hernia as there is no objective medical evidence of 
record of a large, post-operative ventral hernia, not well 
supported by a belt under ordinary conditions, to warrant a 
40 percent rating.  38 C.F.R. § 4.114, DC 7339.  The Board 
has also considered rating the veteran's service-connected 
postoperative ventral hernia under a different Diagnostic 
Code, but finds none that may be assigned on the facts of 
record or which would avail the veteran of a higher 
disability rating.  

In sum, while the disability picture does not completely 
conform to the criteria for a 20 percent rating, it more 
nearly approximates the criteria required for the 20 percent 
evaluation than it approximates the criteria for a 0 percent 
rating.  Pursuant to 38 C.F.R. § 4.7 (2006) and with all 
reasonable doubt resolved in the veteran's favor, the Board 
concludes that an increase to a 20 percent evaluation is 
appropriate. 

The Board will also consider whether a separate, compensable 
evaluation is warranted for the ventral hernia surgical scar.  
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006).  The Board recognizes that the medical 
evidence of record reveals that the veteran has a 10 
centimeter postoperative ventral hernia scar in the 
epigastric area. The veteran contends that this scar is 
symptomatic and warrants a separate rating.  In general 
evaluation of the same disability or the same manifestations 
of disability under multiple diagnoses (i.e., pyramiding) is 
to be avoided.  38 C.F.R. § 4.14 (2006); see Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The critical inquiry in 
making such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The claimant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, supra.

Under Esteban, a separate, additional rating may be assigned 
if the veteran's disability is manifested by a scar that is 
superficial, unstable, painful on examination, occupies an 
area of six square inches or more and is deep or causes 
limited motion, or a scar that is otherwise causative of 
limitation of function of part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7803, 7804, 7805 (2006).

Diagnostic Code 7805 provides for assignment of a compensable 
evaluation for scars that cause limitation of function.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2006).  The evidence of 
record does not show any limitation of function caused solely 
by the veteran's scar.

Diagnostic Code 7804 provides for a 10 percent rating for a 
superficial scar, painful on examination.  Note (1) provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, DC 7804 (2006).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2006).

The medical evidence reflects that on VA examination the 
veteran had tenderness in the epigastric area under the first 
ventral hernia scar.  This scar measured about 10 
centimeters.  He also had about seven tiny scars from the 
second hernia surgery located throughout the abdomen, around 
the scar from the original surgery. These seven tiny scars 
were all well healed.  Comparing these manifestations to the 
rating criteria, the Board finds that a separate 10 percent 
rating for ventral hernia surgical scar is warranted under 
Diagnostic Code 7804.  The next higher rating of 20 percent 
is not warranted unless the scars are deep or cause 
limitation of motion which covers an area of 12 square 
inches.  See Diagnostic Code 7801.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration by addressing the 
issues of whether the veteran's service-connected post-
operative residuals of a ventral hernia or service-connected 
ventral hernia scar, standing alone, presents an exceptional 
or unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no medical evidence has been presented showing 
factors not already contemplated by the rating criteria, such 
as frequent periods of hospitalization or incapacitating 
episodes, due solely to the service-connected post-operative 
residuals of a ventral hernia or ventral hernia scar, as to 
render impractical the application of the regular schedular 
standards.  The regular schedular standards and the ratings 
currently assigned, adequately compensate for any adverse 
impact caused by these disabilities.  In light of the 
foregoing, the Board finds that the 


criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A 20 percent rating is granted for post-operative residuals 
of a ventral hernia, subject to the laws and regulations 
governing the award of monetary benefits.

A separate 10 percent rating is granted for a ventral hernia 
surgical scar, subject to the laws and regulations governing 
the award of monetary benefits.





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


